



COURT OF APPEAL FOR ONTARIO

CITATION: Rankin Construction Inc. v. Ontario, 2014 ONCA 636

DATE: September 16, 2014

DOCKET: C56573

Hoy A.C.J.O., Cronk and Pepall JJ.A.

BETWEEN

Rankin Construction Inc.

Plaintiff (Appellant)

and

Her Majesty the Queen in Right of Ontario

Defendant (Respondent)

Peter A. Mahoney and Nicholas Debono, for the appellant

Ronald E. Carr and Christopher P. Thompson, for the
    respondent

Heard: June 10, 2014

On appeal from the judgment of Justice David A. Broad of
    the Superior Court of Justice dated January 7, 2013, with reasons reported at
    2013 ONSC 139.

Hoy A.C.J.O.:

I. OVERVIEW

[1]

This appeal involves the complex law of tenders.

[2]

The Ministry of Transportation (the MTO)
    concluded that the lowest bid for a contract to widen a highway  that of the
    appellant, Rankin Construction Ltd.  did not comply with the terms of the
    MTOs invitation to tender. It accordingly awarded the contract to the
    second-lowest bidder. The appellant sued the respondent, Her Majesty the Queen
    in Right of Ontario (the Province), for lost profits suffered because of the
    MTOs allegedly improper failure to accept the appellants tender. The trial
    judge dismissed that action and the appellant now appeals.

[3]

While my reasons are somewhat different than those of
    the trial judge, I agree with the result he reached, and would dismiss the
    appeal.

II. THE BACKGROUND

[4]

Briefly, the background is as follows. In August
    2005 the MTO invited tenders for the widening of Highway 406 in the Niagara
    region of Ontario.

[5]

The
    275 pages of tender documents issued by the MTO included a document entitled
    Instructions to Bidders. Among other things, the Instructions to Bidders established
    procedures that bidders were required to comply with and set out provisions
    regarding the MTOs acceptance and rejection of tenders. A number of the
    provisions of the Instructions to Bidders are considered on this appeal. For
    ease of reference, the relevant provisions are reproduced in Schedule A.

[6]

The tender documents also required bidders to
    declare the value of any imported steel that they proposed to use in the
    project. Tenders were to be ranked based on the lowest Adjusted Tender
    Amount. In the calculation of that amount, bidders received a 10% discount for
    steel that was domestically supplied. The tender document specifically provided
    that H-Piles  one of the steel components required for the project  were not
    eligible for the 10% price preference for Canadian content.

[7]

Based on inquiries it made of its supplier, the
    appellant mistakenly believed that the H-Piles specified in the tender
    documents were available domestically. The appellant therefore did not declare
    the approximately $500,000 value of the H-Piles as imported steel. As a result,
    the appellant obtained a 10% price preference for the H-Piles, contrary to the
    express terms of the tender documents, and the appellants Adjusted Tender
    Amount was approximately $50,000 less than it would have been had the appellant
    declared the value of the H-Piles. The appellants tender was the lowest
    overall tender and the lowest Adjusted Tender Amount at the time of opening of
    the tenders. Moreover, adjusted to exclude the benefit conferred by the mistaken
    classification of the value of the H-Piles as domestic steel, the appellants
    Adjusted Tender Amount would still have been $1.7 million lower than the next
    lowest Adjusted Tender Amount.

[8]

A competing bidder  Hard Rock Paving (Hard
    Rock)  complained that the appellants bid was non-compliant, because the appellant
    had not declared the value of the H-Piles as imported steel. Hard Rock and the
    Ontario Road Builders Association, of which Hard Rock was a member, asserted
    that the contract should be awarded to the next lowest bidder: Hard Rock.

[9]

The MTO conducted an investigation, which
    included interviewing the appellant. The appellant, in turn, made further
    inquiries of its supplier. The supplier advised that since no one in Canada
    manufactured the specified H-Piles, it considered the product imported from
    the U.S. to be domestic. However, the H-Piles fell within the definition of
    imported steel in the tender documents: steel manufactured or fabricated
    outside of Canada. The appellant acknowledges that the H-Piles constitute
    imported steel.

[10]

After consulting with in-house legal counsel,
    the MTO contacted the appellant by telephone on October 25, 2005 and faxed the
    appellant a letter on October 27, 2005  21 days after the opening of tenders 
    advising that the MTO had determined that its bid was non-compliant. The letter
    did not specify why the MTO had determined that the appellants bid was
    non-compliant. On the advice of counsel, the MTO awarded the contract to Hard
    Rock.

[11]

The appellant sued the respondent for damages in the form of loss of
    profits in the amount of $5,000,000. Following a six-day trial, the trial judge
    dismissed the appellants action.

III. THE LAW OF TENDER

[12]

Before outlining the trial judges findings, the
    appellants arguments on appeal, and my analysis of those arguments, some legal
    context is helpful.

[13]

The
    Supreme Courts most recent judgment dealing with the law of tender is
Tercon
    Contractors Ltd. v. British Columbia (Transportation and Highways)
, 2010
    SCC 4, [2010] 1 S.C.R. 69. Though he and three others dissented in the result,
    Binnie J. provides a helpful overview of the law of tender, at para. 87
:

For almost three decades, the law governing a
    structured bidding process has been dominated by the concept of Contract
    A/Contract B initially formulated in
The Queen in right of Ontario
    v. Ron Engineering & Construction (Eastern) Ltd.
,
    [1981] 1 S.C.R. 111. The analysis advanced by Estey J. in that case was that
    the bidding process, as defined by the terms of the tender call, may create
    contractual relations (Contract A) prior in time and quite independently of
    the contract that is the actual subject matter of the bid (Contract B).
    Breach of Contract A may, depending on its terms, give rise to
contractual
remedies for
    non-performance even if Contract B is never entered into or, as in the present
    case, it is awarded to a competitor. The result of this legal construct is to
    provide unsuccessful bidders with a
contractual
remedy against an owner
    who departs from its own bidding rules. Contract A, however, arises (if at all)
    as a matter of interpretation. It is not imposed as a rule of law. [Emphasis in
    original.]

[14]

Tercon
makes clear that the content of
    Contract A  sometimes referred to as the bidding contract
[1]
 is based on its express,
    and occasionally, implied terms: para. 17. In
M.J.B. Enterprises
    Ltd. v. Defence Construction (1951) Ltd.
, [1999] 1 S.C.R.
    619, the Court implied a term, based on the presumed intention of the parties,
    that notwithstanding a privilege clause stating that the owner was not
    obliged to accept the lowest or any tender, only compliant bids were open for
    acceptance. And in
Martel Building Ltd. v. Canada
, 2000 SCC 60, [2000] 2 S.C.R. 860, the Court implied a term requiring
    the owner to be fair and consistent in the assessment of tenders.

[15]

At para. 93 of
Tercon
,
Binnie J. cautions
that [o]nly in rare circumstances will the Court relieve a party from the
    bargain that it has made.
[2]
He continues, at para. 94, that in determining whether a term should be
    implied, the focus is on the intentions of the actual parties, not those of
    reasonable parties, and that if there is evidence of a contrary intention, on
    the part of either party, a term may not be implied.

[16]

Therefore, whether a Contract A has arisen, and
    what terms, if any, should be implied, are case-specific determinations.

[17]

Here, the appellant argued that a Contract A
    between it and the MTO arose when it submitted its bid. The MTO breached that
    contract when it conducted an investigation in response to Hard Rocks
    complaint and failed to award the Contract B  the contract to widen the
    highway  to the appellant. The appellant was accordingly entitled to damages
    for lost profits. The appellant argued that as in
Tercon
, the express exculpatory clause in the Contract A between it and
    the MTO did not insulate the Province from liability for the MTOs breach of
    Contract A.

IV. THE TRIAL JUDGES REASONS

[18]

The trial judge concluded that the MTO was
    entitled to investigate the appellants bid for non-compliance; that the
    failure by the appellant to declare the value of the H-Piles as imported steel
    constituted material non-compliance with the tender documents; and that because
    of this material non-compliance, the appellants bid did not amount to
    acceptance of the MTOs invitation to tender. Accordingly, no Contract A was
    formed, and the appellant could not sue for its breach.

[19]

The trial judge rejected the appellants
    argument that, under para. 6.3 (discussed below) of the Instructions to Bidders
    that formed part of the tender documents, the MTO could only reject
    non-compliant bids within 10 days of the opening of tenders. The trial judge
    also concluded that even if the failure to declare the value of the H-Piles did
    not constitute material non-compliance, the appellants claim would be barred
    by the express exculpatory clause at para. 11.3 of the Instructions to Bidders.
    Finally, in the event that he was found wrong on the question of liability, the
    trial judge calculated the damages suffered by the appellant. He concluded that
    the appellant was largely able to mitigate its damages, and fixed its net
    damages at $938,228.

V. THE ISSUES ON APPEAL

[20]

The appellant takes issue with each of the trial
    judges key findings. It argues that: (1) a Contract A between the Province and
    the appellant was formed when the appellant submitted its tender; (2) the trial
    judge erred in law in concluding that the MTO had the right to investigate the
    appellants bid for non-compliance; (3) the trial judge erred in determining
    that the nature of the appellants non-compliance  the failure to declare the
    value of the H-Piles  was such that the MTO was not required to accept the
    appellants bid; (4) in any event, under para. 6.3 of the Instructions to
    Bidders, the MTO could only reject bids for non-compliance within 10 days of
    the opening of tenders, and it had purported to do so 21 days after the opening
    of tenders; (5) properly interpreted, the exculpatory clause in para. 11.3 of the
    Instructions to Bidders does not bar the appellants claim; and (6) the trial
    judge erred in finding that the appellant had mitigated its losses by 75%.

[21]

I address the first five arguments below. Given
    my conclusions on those issues, it is unnecessary for me to consider the
    appellants argument regarding the calculation of damages.

VI. ANALYSIS

(1)

Was a Contract A formed upon the appellants
    submission of its tender?

[22]

I agree with the appellant that a Contract A
    arose when the appellant submitted its tender and purported to accept the call
    for tenders. The terms of that contract  express and implied  govern the
    rights and obligations of the parties arising from the appellants submission
    of its tender. It established how the bidding process would be conducted and the
    basis on which the MTO would consider bids for Contract B. The significance of
    the appellants non-compliance with the tender documents is that, pursuant to
    the express or implied terms of that Contract A, it may not be awarded Contract
    B, even if it is the lowest bidder  not that no Contract A is formed. I come
    to this conclusion based on the language of the Instructions to Bidders, which
    form part of the tender documents. In this case, the tender offer contemplated
    that tenders submitted might not be compliant.

[23]

Paragraph 7.3 of the Instructions to Bidders
    specifically requires that a bidder include a tender deposit with its tender.
    This requirement is clearly material. However, para. 11.2 of the Instructions
    to Bidders also provides that Tenders not accompanied by a Tender Deposit in
    the required amount may be rejected. The fact that the MTO specifically
    addresses the consequences of the submission of a materially non-compliant
    tender  when viewed in conjunction with the other provisions in the
    Instructions to Bidders discussed below  is evidence that it intended that a
    Contract A come into effect, even if the tender submitted is non-compliant.

[24]

At para. 11.1, the Instructions to Bidders also
    include a discretion clause, which I set out in full below, entitling the MTO
    to waive formalities. And, as I discuss below, I would imply a term that the
    MTO would not award Contract B to a non-compliant bidder, if the non-compliance
    were otherwise more than a formality. Further, at para. 11.3, the
    Instructions to Bidders include an express exculpatory clause, which, I
    conclude below, properly interpreted protects the MTO from claims arising from non-acceptance
    of non-compliant bids. Given all these provisions, in my view it is clear that
    the parties intended that contractual relations would arise on the submission
    of the appellants bid, even if the appellants bid were non-compliant.

[25]

I note that while the trial judge concluded that
    no Contract A had come into existence, he nonetheless properly went on to
    consider the terms of the tender documents in his analysis of whether or not the
    MTO had the right to investigate for non-compliance  supporting my conclusion
    that a Contract A governing the bid evaluation process had come into existence.

[26]

Respectfully, the trial judge erred in
    concluding that the necessary consequence of
Ron Engineering,
referred to in
Tercon,
is that no Contract A can come into existence where a bid is not
    materially compliant with the tender documents, without considering the effect
    of the tender documents. In other words, the terms of the offer to consider bids
    made by the request for tenders, as reflected in the tender documents, must be
    scrutinized to determine whether the parties intended contractual relations to
    arise on the submission of a tender: see
M.J.B. Enterprises
, at para. 19. In my view, subject to the governing documentation, contractual
    relations would usually come into existence on the submission of a bid. This is
    a desirable result: it provides greater certainty as to the rights and
    obligations of the bidders and the owner, and may reduce the frequency of
    litigation arising out of the award of tenders.

(2)

Right to investigate for non-compliance

[27]

In
Double N Earthmovers Ltd. v.
    Edmonton (City)
,
2007 SCC 3, [2007] 1 S.C.R. 116, the Supreme Court found that the
    owner did not have an implied
duty
to investigate
    allegations of non-compliance by a rival bidder. The trial judge concluded that
    it does not follow from this holding that an owner does not have the
right
to investigate allegations of non-compliance, if not precluded from
    doing so by the tender documents. And here the tender documents did not
    preclude the MTO from conducting an investigation. At para. 39, the trial judge
    reasoned that:

[T]o require an owner to stay its hand and
    refrain from making enquiries in the face of information that it will be
    impossible for a bidder to fulfill a material requirement of its bid, and to
    award the contract to such a bidder, does not promote the integrity of the
    bidding process.

[28]

I agree with the trial judge that the tender
    documents do not preclude the MTO from conducting an investigation. They do not
    expressly provide that the MTO will not investigate any complaints, and I see
    no basis for implying such a term.

[29]

Terms may be implied in a contract based on: (1)
    custom or usage; (2) legal incidents of a class or type of contract; or (3) the
    presumed intention of the parties, where the term is necessary to give
    business efficacy to a contract or as otherwise meeting the officious
    bystander test as a term which the parties would say, if questioned, that they
    had obviously assumed:
Canadian Pacific Hotels Ltd. v. Bank of
    Montreal
, [1987] 1 S.C.R. 711, at p. 775; see also
M.J.B.
    Enterprises, at para. 27; Double N Earthmovers
, at para.
    30;
Martel
, at para. 81. Any implied terms
    must fit and be the necessary implication of the express terms; if there is any
    evidence against the proposed term, it cannot be implied:
M.J.B.
    Enterprises
, at para. 29. In my view, none of the
    criteria for an implied term prohibiting investigation of allegedly
    non-compliant bids is made out in this case.

[30]

Like the trial judge, I reject the appellants
    argument that an owner cannot investigate allegations of non-compliance unless
    the bid documents specifically give the owner the right to do so or the owner
    has a written policy that it will do so. There was evidence that the MTO had an
    unwritten policy that it would investigate if another bidder complained of
    non-compliance. While I do not accept that it is an implied term of the
    contract that the MTO would not investigate complaints of non-compliance, I do
    accept that in this case, as in
Martel
, there was an implied term, based
    on the presumed intention of the parties, that the MTO would be fair and
    consistent in the assessment of tenders submitted to it. However, I note that
    there was no evidence that the MTO investigated complaints in relation to the
    appellant but not in relation to any other bidders, or that the MTO was not
    otherwise fair and consistent in its assessment of the tenders submitted
    pursuant to its invitation to tender.

(3)

The effect of non-compliance

[31]

I agree with the trial judge that as a result of
    the appellants non-compliance, the MTO was not required to accept the
    appellants bid. However, because I have concluded that a Contract A between
    the appellant and the MTO arose when the appellant submitted its bid, my
    analysis is necessarily different. It is driven by the terms of the Contract A.

[32]

Paragraph 11.1 of the Instructions to Bidders
    provides as follows:

The Ministry reserves the right to reject any
    or all tenders, and to waive formalities as the interests of the Ministry may
    require without stating reasons, therefore, the lowest or any tender may not
    necessarily be accepted.

[33]

This paragraph constitutes both what are often
    referred to in cases involving the law of tender as a privilege clause (the
    right not to accept the lowest or any tender) and a discretion clause (the
    right to waive formalities as the interests of the MTO may require).

[34]

Thus, under para. 11.1, the MTO specifically
    reserved the right, in the case of a non-compliant tender, to waive
    formalities.

[35]

Paragraph 6.1 of the Instructions to Bidders
    provides as follows:

Tenders that contain prices that appear to be
    unbalanced, may be referred to the Qualification Committee and any Tenders that
    are so unbalanced that it may adversely affect the interests of the Ministry
    may be rejected.

[36]

In my view, the combined effect of paras. 11.1
    and 6.1 is that the MTO may, but is not required to, waive non-compliance by a
    bidder that amounts to a formality, and  whether or not the tender documents
    elsewhere specifically require that tenders contain balanced prices  reject
    tenders that contain prices that are so unbalanced that they may adversely
    affect the interests of the MTO.

[37]

Here, it was agreed that the appellants tender
    was not unbalanced. That term refers to a tender that attributes an
    unrealistic amount of money to particular items to skew the bid to the advantage
    of the bidder, and to the disadvantage of the MTO.
[3]

[38]

The questions, therefore, are whether (1) the
    appellants failure to include the H-Piles as imported steel was a formality,
    within the meaning of that term in the Instructions to Bidders, and (2) if it
    was a formality, the MTO was
required
to waive
    it.

[39]

Instances of non-compliance in the bid process
    are seemingly common. Unfortunately, formality is not defined in the tender
    documents. One can only hope that, if it has not already done so, the MTO
    engages in a comprehensive review of its Instructions to Bidders to address
    this and other issues. In the absence of guidance from the tender documents,
    whether the appellants non-compliance amounts to a formality is not an easy
    question. In
Double N Earthmovers
,
the Supreme Court divided, five to four, on the question of whether
    a bidders non-compliance was an informality within the meaning of the tender
    documents in that case, with the majority concluding that it was.

[40]

The appellant essentially argues that its
    non-compliance is merely a formality: it intended to use Canadian steel for the
    H-Piles, and it was the lowest bidder by a significant margin, even adjusting
    for its mistake.

[41]

The respondent endorses the reasons of the trial
    judge, who, while not specifically considering whether the non-compliance
    amounted to a formality, found that the appellants non-compliance was material.
    The price preference for Canadian content was an integral element of the tender
    scheme. The tender documents specifically provided that the price preference
    was not available for the H-Piles. In the trial judges words, materiality is
    to be determined objectively having regard to the impact of the defect on the
    tendering process and the principles and policy goals underlying the process.
    It does not matter that the outcome of the tender process would not have been
    different. As the trial judge wrote, at para. 65, [
t]he
focus is not on the impact of the defect on the
outcome
of the
    particular tender process, but on the impact on the process itself, including
    the reasonable expectations of the parties involved in the process, including
    rival bidders (emphasis in original). The respondent would argue that if the
    non-compliance is material, it is not a formality.

[42]

I am guided by the generous view of
    informality taken by the majority of the Supreme Court in
Double N
    Earthmovers
. I tend to the view that the appellants
    non-compliance was a formality because of the appellants honest intention to
    use Canadian steel
[4]
and the fact that the outcome, and the cost to the MTO, would have been the
    same had it declared that the H-Piles are imported steel. The price preference
    for Canadian steel was a mechanism for evaluating the competing bids. It did
    not affect the actual price to be paid by MTO to the successful bidder. And the
    MTO expected that American H-Piles would be used in the project. The
    appellants non-compliance did not materially affect the price or performance
    of Contract B, and therefore amounts to an informality:

Double N Earthmovers
, at
    para. 41.

[43]

I would add the following. Maintaining the
    integrity of the public bidding process is thought to encourage more bidders to
    participate in the process.
[5]
And increased competition, in turn, promotes the publics interest in the
    government obtaining the best price possible. Here, the tender process was
    essentially fair and the appellants bid was materially less costly to the
    public purse. Given this, in my view, a balancing of the public interest in
    promoting the integrity of the public bidding process so that the government
    can
generally
obtain the best prices, against
    the public interest in the MTO obtaining the best price possible in this
particular
case for widening Highway 406, also weighs in favour of the conclusion
    that the appellants non-compliance was a formality.

[44]

However, whether or not the non-compliance
    amounted to a formality is ultimately not determinative. Contract A does not
require
the MTO to waive formalities. In my view, where an owner has the
    discretion to waive formalities and exercises that discretion reasonably and in
    good faith, it cannot be sued for failing to waive a formality and entering
    into a Contract B with a non-compliant bidder. Here, the MTO acted in good
    faith, and its conclusion that the appellants non-compliance was more than a
    formality  whether or not correct  was reasonable.

[45]

It must be remembered that the MTO had entered
    into a Contract A with each bidder. As the Supreme Court observed at para. 69
    of
Tercon
, a requirement that only compliant
    bids be considered has often been implied. In my view, a requirement that the
    MTO would not accept bids that were non-compliant, if the non-compliance
    amounted to more than a formality, can in this case be implied in Contract A
    on the basis of the presumed intention of the parties. Therefore, had the MTO
    been wrong in its conclusion, it risked being sued by the other bidders. They would
    have argued that the appellants non-compliance was more than a formality and
    did not relate to unbalanced pricing, and that the MTO was therefore not
    entitled to waive it. Indeed, in

Bot Construction Ltd. v.
    Ontario (Ministry of Transportation)
,
2009 ONCA 879, 85 C.L.R. (3d) 25, which similarly involved a request
    for tenders with a price preference for Canadian steel, a bidder who failed to
    declare imported steel, a complaint of non-compliance by a rival bidder, and an
    investigation, the MTO was sued by the rival bidder after proceeding to award
    the Contract B to the non-compliant bidder.
[6]
Further, the MTO made its decision in this case several years before
Tercon
: there can be no dispute that there was ongoing uncertainty about
    the enforceability of exculpatory clauses in tender documents. In the
    circumstances, the cautious approach taken by the MTO was reasonable and understandable.

(4)

Does para. 6.3 of the Instructions to Bidders
    mean that the MTO was only entitled to reject bids within 10 days of bid
    opening?

[46]

As I note above, the MTO notified the appellant
    in writing 21 days after the opening of the tenders that the appellants bid
    was non-compliant. That notice did not say that the MTO had rejected the
    appellants bid and did not specify why the MTO had determined that the
    appellants bid was non-compliant. However, from the MTOs investigation after
    the tender opening, the appellant would have been aware that the MTO was
    examining its failure to include the H-Piles in its declaration of imported
    steel, although still not within the 10-day limit imposed by para. 6.3.

[47]

The relevant provisions of the Instructions to
    Bidders are as follows:

6.0
UNBALANCED
    TENDERS AND DISCREPANCIES

6.1 Tenders that contain prices that appear to
    be unbalanced, may be referred to the Qualification Committee and any Tenders
    that are so unbalanced that it may adversely affect the interests of the
    Ministry may be rejected.

6.2 The bidder will NOT be allowed to adjust
    the Total Tender Amount after Tender Opening. The Itemized Bid Form will not be
    editable once submitted and approved.

6.3 Bidders whose Tender has been rejected by
    the Ministry will be notified of the reasons within 10 days of Tender Opening.



12.0
CONTRACT
    AWARD PROCEDURES

12.1 The Ministry will notify the successful
    bidder that the Tender has been accepted within 30 days of the Tender Opening.

[48]

It was agreed that the appellants tender was
    not unbalanced. At paras. 81-82 of his reasons, the trial judge rejected the
    appellants argument that, because the MTO did not notify it within 10 days of
    Tender Opening that its bid had been rejected, as required by para. 6.3, its
    rejection of the appellants bid was invalid, and it was therefore required
    to award Contract B to the appellant, as the lowest bidder:

In my view, the intent of para. 6.3 of the
    Instructions to Bidders must be discerned from a review of the document as a
    whole. By paragraph 12.1 the MTO is given 30 days from tender opening to notify
    the successful bidder that its tender has been accepted. Given that the MTO is
    afforded 30 days to notify the successful bidder, the imposition of a 10 day
    period to reject for any reason creates an inconsistency. The juxtaposition of
    paragraph 6.3 in the same section and following the reference to rejection of
    unbalanced tenders, in this context must mean that if the MTO is to reject a
    tender on the basis that it is unbalanced, it must do so within 10 days of
    tender opening, giving reasons. The use of the word discrepancies in the
    title line to section 6.0 does not add to the matter as there is no mention in
    the body of the section to rejection due to discrepancies.

Moreover, it can be argued that what occurred
    was not a rejection of Rankins bid, but rather a ruling that it was found
    non-compliant and therefore not capable of being accepted under the law of
    tendering.

[49]

The appellant argues that the trial judges
    interpretation was wrong, and that para. 6.3 is not restricted to unbalanced
    tenders. Alternatively, it argues that para. 6.3 is ambiguous. And, because it
    is ambiguous, it should have been interpreted in
favour
of the appellant, and not the MTO, which had prepared the document.

[50]

I would reject the appellants arguments. The
    principles of contract interpretation require that the court consider the
    language in the contract as well as the context in which it is used: see e.g.
Downey
    v. Ecore International Inc.
, 2012 ONCA 480, 294 O.A.C.
    200, at para. 37; Geoff R. Hall,
Canadian Contractual Interpretation
    Law
, 2d ed. (Markham: LexisNexis Canada, 2012), at pp. 9-13.
    As noted above, I would imply a term that the MTO not accept bids that are
    non-compliant if the non-compliance is more than a formality. Paragraph 11.1 of
    the Instructions to Bidders  which contains the discretion clause  does not
    impose a time period within which the MTO must decide whether or not it will
    waive formalities, and specifically provides that the MTO is not required to
    state reasons.  Given that, and given that para. 12.1 gives the MTO 30 days to
    determine the successful bidder, I agree with the trial judge that interpreting
    para. 6.3 to require the MTO to determine whether it will waive formalities
    and, if not, notify non-compliant bidders, within 10 days of tender opening,
    makes no sense. To require the MTO to notify all unsuccessful bidders of the
    reasons why it will not accept their bids within 10 days of Tender Opening,
    would effectively require the MTO to determine the successful bidder within 10
    days, rather than 30 days as expressly provided for under para. 12.1. In
    addition, contrary to the appellants submissions, restricting para. 6.3 to
    unbalanced tenders would not render the word discrepancies in the title to
    section 6.0 meaningless. It can be seen as describing para. 6.2. The effect of that
    paragraph is that a bidder cannot adjust its bids to correct discrepancies. I
    am of the view that para. 6.3 clearly does not apply to the decision of the MTO
    not to waive formalities. That being so, this is not a case for the
    application of the principle of
contra proferentem
.

[51]

Moreover, even on the appellants interpretation
    of para. 6.3, that clause does not provide that a rejection is invalid if the
    bidder is not notified of the reasons for the rejection within 10 days of
    Tender Opening.

[52]

Further, I conclude below that even if para. 6.3
    required the MTO to provide notice to the appellant within 10 days of Tender
    Opening that its bid was non-compliant because it did not include the H-Piles
    in its declaration of imported steel, para. 11.3 of the Instructions to Bidders
     the exculpatory clause  would bar the appellants claim. I now turn to that
    clause.

(5)

Does the exculpatory clause in para. 11.3 of the
    Instructions to Bidders in any event bar the appellants claim?

[53]

Paragraph 11.3 of the Instructions to Bidders
    reads as follows:

The Ministry shall not be liable for any costs,
    expenses, loss or damage incurred, sustained or suffered by any bidder prior,
    or subsequent to, or by reason of the acceptance or the non-acceptance by the
    Ministry of any Tender, or by reason of any delay in acceptance of a Tender, except
    as provided in the tender documents.

[54]

While the trial judge concluded that the
    appellant had no basis to sue the Province because no Contract A had arisen, he
    went on to consider whether, if wrong in so concluding, the appellants claim
    would be barred by para. 11.3.

[55]

Tercon
,

at paras. 62 and 122-23, sets out the three-step analytical approach
    to be followed when considering an exclusionary clause, which I would summarize
    as follows:

1.
The court must first interpret the clause to determine whether it
    applies to the circumstances established in evidence. This will depend on the
    courts assessment of the intentions of the parties, as expressed in the
    contract.

2.
If the clause applies, the court must then determine whether the
    clause was unconscionable at the time that it was made.

3.
Finally, if the clause is applicable and valid, the court must
    consider whether it should nonetheless refuse to enforce it because of an
    overriding public policy (to be proven by the party seeking to avoid
    enforcement of the clause) that outweighs the very strong public interest in
    the enforcement of contracts.

[56]

Applying this three-step approach, the trial
    judge concluded that even if the Crown had breached the terms of the tender by
    disallowing the appellants bid, the appellants claim was, as a matter of
    interpretation, barred by para. 11.3 of the Instructions to Bidders. He reasoned
    that had the MTO simply called off the project, the appellant would not have
    had a claim against the MTO. Its claim for damages arose out of the MTOs
acceptance

of Hard Rocks bid, and the
non-acceptance
of the appellants bid. It was therefore clearly covered by the
    wording of para. 11.3  even if the MTO had erred in considering the
    appellants bid materially non-compliant. Further, para. 11.3 was not
    unconscionable at the time the contract was made: the appellant was a
    sophisticated contractor. And there was no overriding public policy that would
    justify the courts refusal to enforce it: any error that the MTO might have
    made was made with the objective of promoting the integrity of the tendering
    process.

[57]

The appellant takes no issue with the trial
    judges conclusion that para. 11.3 is not unconscionable, or unenforceable
    because of overriding public policy grounds. It argues that the trial judge
    erred in interpreting para. 11.3 as applying to the circumstances established
    by the evidence. According to the appellant, those circumstances are that: the
    MTO declared the appellants tender non-compliant based on an investigation
    that the MTO was not entitled to conduct; the MTO did so without giving notice
    to the appellant, with reasons, within 10 days of Tender Opening, as required
    by para. 6.3; and the non-compliance as a result of which the MTO did not
    accept the appellants bid was not material. The appellant says that the trial
    judges interpretation of para. 11. 3 would allow the respondent to excuse
    itself from playing by the very rules that it imposed for the assessing of bids
    in the tender. The appellant submits that the language in para. 11.3 is not
    specific enough to accomplish this.

[58]

I would reject the appellants argument that para.
    11.3 does not apply in the circumstances. Having considered the text of para.
    11.3, in the context of the Instructions to Bidders as a whole, and in light of
    the commercial context of the tender documents, I agree with the trial judge
    that para. 11.3 bars the appellants claim. The language is in my view clear 
    both in the paragraph itself and in the context of the Instructions to Bidders
    as a whole. A bidder presumably would not sue unless it alleged that the MTO
    had breached a term  express or implied  of the tender documents by accepting
    anothers bid, or not accepting its bid. To interpret para. 11.3 as not
    applying where a breach by the MTO of the tender documents is alleged would effectively
    render it meaningless. Paragraph 11.3 is a commercial response to the increased
    litigation faced by owners arising out of the acceptance, and corresponding
    non-acceptance, of bids.

[59]

The relevant commercial context also includes
    that bidders are sophisticated parties and are free to choose not to submit a
    tender in the face of a broad exculpatory clause in the tender documents. And
    if, faced with such a clause, desirable bidders do not respond to requests for
    tenders, market forces will drive the owner to modify the terms of its tender
    documents to stimulate competitive tenders. For example, an owner might chose
    to limit an unsuccessful bidders damages to its costs of preparing its tender,
    instead of barring claims for profits lost as a result of the award of the
    tender to a competitor.

[60]

As noted above, the appellant does not take
    issue with the trial judges conclusion that, in the circumstances, there was
    no overriding public policy that would warrant refusing to enforce para. 11.3.
    It is possible that there may be circumstances where the conduct of the owner
    in the bid process is so aberrant that it would justify a courts refusal to
    enforce an exculpatory provision in the tender documents on public policy
    grounds. This is not such a case.

(6)

Did the trial judge err in finding that the
    appellant had mitigated its losses by 75%?

[61]

As I have concluded that the appellant is not
    liable for any damages suffered by the appellant, it is unnecessary for me to
    address this final issue.

VII. DISPOSITION

[62]

I would accordingly dismiss this appeal, and
    order the appellant to pay the respondent costs of the appeal in the amount of
    $10,000, inclusive of disbursements and all applicable taxes.

RELEASED: AH SEP 16 2014

Alexandra Hoy
    A.C.J.O.

I agree E.A. Cronk
    J.A.

I agree S.E. Pepall
    J.A.




SCHEDULE A

INSTRUCTIONS TO BIDDERS

6.0     UNBALANCED
    TENDERS AND DISCREPANCIES

6.1     Tenders that contain prices that appear to be unbalanced, may
    be referred to the Qualification Committee and any Tenders that are so
    unbalanced that it may adversely affect the interests of the Ministry may be
    rejected.

6.2     The bidder will NOT be allowed to adjust the Total Tender
    Amount after Tender Opening.  The Itemized Bid Form will not be editable once
    submitted and approved.

6.3     Bidders whose Tender has been rejected by the Ministry will
    be notified of the reasons within 10 days of Tender Opening.

7.0     TENDER DEPOSIT



7.3     A Contractor submitting a bid on a Designated Contract, shall
    include with each Tender a Tender Deposit in the form of a Certified Cheque or
    Irrevocable Letter of Credit, made payable to the MINISTER OF FINANCE, or Bid
    Bond, equal to or greater than the amount shown in the following tables.  The
    Ministry must receive the tender deposit by 4:00 p.m. Eastern Standard time on
    the last business day before Tender Opening.

TOTAL TENDER AMOUNT

DEPOSIT
    REQUIRED

$        20,000.00 or less             ..$ 
    500.00

20,000.01 to         50,000.00.
    1,000.00

50,000.01 to      
    100,000.00. 2,000.00

100,000.01 to      
    250,000.00. 9,000.00

250,000.01 to      
    500,000.0019,000.00

500,000.01 to   
    1,000,000.0040,000.00

1,000,000.01 to   
    2,000,000.0075,000.00

2,000.000.01 and
    over             ..150,000.00



11.0   ACCEPTANCE OR
    REJECTIONS OF TENDERS

11.1   The Ministry reserves the right to reject any or all tenders,
    and to waive formalities as the interests of the Ministry may require without
    stating reasons, therefore, the lowest or any tender may not necessarily be
    accepted.

11.2   Tenders not accompanied by a Tender Deposit in the required
    amount may be rejected.

11.3   The Ministry shall not be liable for any costs, expenses, loss
    or damage incurred, sustained or suffered by any bidder prior, or subsequent
    to, or by reason of the acceptance or the non-acceptance by the Ministry of any
    Tender, or by reason of any delay in the acceptance of a Tender, except as
    provided in the tender documents.

11.4   The Tender shall be irrevocable for a period of thirty days
    following the date of Tender Opening.

12.0   CONTRACT AWARD
    PROCEDURES

12.1   The Ministry will notify the successful bidder that the Tender
    has been accepted within 30 days of the Tender Opening.







[1]
See Paul Sandori and William M. Pigott,
Bidding and Tendering: What is the
    Law?
, 4th ed. (Markham: LexisNexis Canada, 2009), at pp. 12-13. Contract A
    is helpfully described as the bidding contract, and Contract B is described as
    the construction contract.



[2]
While these references are from the dissenting reasons of Binnie J., the Court
    in
Tercon
was in agreement on all but the interpretation of the
    exculpatory clause.



[3]
Sandori and Pigott write, at p. 332, that an unbalanced bid is one where the
    contractor artificially inflates the value of divisions of work to be done
    first. The industry inelegantly describes this as front-end loading. They
    explain:

The lack of balance may be
    evident in a bid, or in a required after-bid but pre-award submission. The
    result for the contractor is a cash flow which runs ahead of project
    completion. For the owner, this practice raises (at least) serious construction
    bonding problems (the bonding company may be partially or entirely discharged)
    unless it can be prevented. It also raises problems with lenders who are not
    anxious to have their loan advances running ahead of the value of construction.



[4]
The appellant also argued that because it had intended to use domestic steel
    for the H-Piles it had not, in fact, made any error, and its bid was compliant.
    However, as noted at para. 6 above, the tender documents specifically provided
    that H-Piles were not eligible for the 10% price preference for Canadian
    content. In light of this, the appellants honest intention can only be a
    factor in determining whether the non-compliance was more than a formality.



[5]
In

M.J.B. Enterprises
, Iacobucci J. wrote, at para. 41: It
    appears obvious to me that exposing oneself to [the risks of bidding] makes
    little sense if the [owner] is allowed, in effect, to circumscribe this process
    and accept a non-compliant bid. Sandori and Pigott, at p. 343, cast doubt on
    this proposition. They describe
Ron Engineering
as having opened the
    floodgates of litigation. They write: One of the basic premises on which the
    Canadian law of bidding now rests  that no bidder would bid knowing that the
    owner is free to accept non-compliant bids  is obviously false. For a century
    or two or more before
Ron Engineering
bidders did just that.



[6]
In
Bot
, the MTO decided to award a major highway construction project
    to Cavanagh Construction, despite Cavanaghs intention to use a different steel
    product than the one specified in the call for tenders. The next lowest bidder,
    Bot Construction, applied for judicial review of the decision on the basis that
    the MTOs decision was unreasonable and breached the MTOs duty of fairness to
    bidders. This court ultimately dismissed the application for judicial review,
    finding that the MTO acted reasonably and fairly.


